PER Cueiam.
The State’s evidence was sufficient to carry the case to the jury. Hence, the exception and assignment of error directed to the failure of the court below to dismiss as of nonsuit is without merit. Furthermore, the portions of the charge to the jury, to which the defendant has excepted and assigned as error, are in substantial compliance with our decisions bearing on similar instructions.
The defendant has failed to show any error which in our opinion would justify a new trial.
No error.